Citation Nr: 1530433	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative joint disease of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent disabling for instability of the left knee associated with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The November 2012 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The December 2012 rating decision granted service connection for left knee degenerative joint disease and left knee instability; the December 2012 rating decision assigned an initial disability rating of 10 percent for both awards.  The Veteran has expressed disagreement with the initial disability ratings assigned.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased initial rating for bilateral hearing loss and left knee degenerative joint disease with associated instability.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The record reflects that the Veteran's most recent VA examinations occurred in 2012.  Upon the most recent VA audiological examination in October 2012, the VA examiner noted that the Veteran had difficulty understanding his wife in a restaurant when background noise was present.  Upon the most recent VA orthopedic examination in December 2012, the VA examiner noted that the Veteran had intermittent pain, swelling, and episodes of giving way.  The VA examiner also noted that during flare-ups, the Veteran had decreased tolerance to prolonged weight bearing and difficulty climbing stairs.  

The fact that a VA examination is over two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran testified at the May 2015 Travel Board hearing that both his hearing loss and left knee conditions have worsened since the 2012 VA examinations.  Regarding his hearing loss, the Veteran testified that his hearing loss has worsened to such a degree that he is often unable to hear conversation from the person sitting right next to him, and the sounds he does hear are often jumbled.  See Hearing Transcript p. 3.  Regarding his left knee, the Veteran testified that his left knee condition has worsened to such a degree that he has frequent episodes of giving way and falling, constant pain, intermittent stiffness, and fatigue, which have led to detriments in his weight bearing tolerance, stair negotiation, and ability to perform household chores or participate in recreational activities, such as bowling and bicycle riding.  See Hearing Transcript pp. 7-10.  In addition, the Veteran submitted a May 2015 statement from his wife echoing the Veteran's contentions of worsening of both conditions in recent years.  Regarding the Veteran's hearing loss, his wife indicated that the Veteran often mishears words and routinely turns the television volume to excessive levels.  See May 2015 Statement.  Regarding the Veteran's left knee, his wife indicated that the Veteran walks with a limp and has difficulty transitioning from a seated to a standing position.  See id.  Because of the evidence of possible worsening since the most recent VA examinations, new examinations are needed to assist in determining the current severity of the service-connected bilateral hearing loss and left knee degenerative joint disease.  Snuffer, 10 Vet. App. at 400. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of service-connected bilateral hearing loss.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

Specifically, the results of the audiological examination should state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; should provide the puretone threshold average; and should also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner, in addition to dictating objective test results, should fully describe the functional effects caused by the Veteran's bilateral hearing loss.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of service-connected left knee degenerative joint disease and associated instability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should identify the current nature and severity of the Veteran's left knee degenerative joint disease, to include specific findings of limitation of motion and instability.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




